DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019, 09/03/2019, 11/21/2019, 03/03/2020, 09/30/2020, 04/22/2021, 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-14, 16-19 & 21,  are rejected under 35 U.S.C 103 as being unpatentable over Xiao et al. (US 2020/0250403), hereon referred to as Xia. 
	In regards to claims 1, 11 & 21, Xia discloses activating, when a change in a moving state of a mobile terminal meets a preset unlocking condition, a structured light image sensor for imaging (The face identity authentication technology may be used in fields such as security and monitoring. Currently, with popularity of smart terminal devices (such as mobile phones and tablets; Paragraphs 0032; Fig. 2-7; acquiring a depth map obtained by the imaging of the structured light image sensor (Depth images and two-dimensional (2D) images that are insensitive to ambient light are used to implement functions of inputting, detecting, and recognizing a face identity, and combined with liveness verification based on the depth images and the 2D images to avoid false recognition of an identity of a false face. The 2D images herein may be an infrared image, an ultraviolet image, or the like. A corresponding capturing camera may be a plane camera such as an infrared camera, an ultraviolet camera, or the like. In the following descriptions, the infrared image is used as an example for description; Paragraphs 0033; constructing a face depth model according to the depth map (The face depth images obtained first fused into a 3D point cloud model of the entire face; Paragraphs 0041-0043; Fig. 2-7); identifying a position of pupils from the face depth model (3D information (such as a 3D point cloud) of a face is calculated using the depth image, and a face orientation, 3D coordinates of a key point, may be obtained according to the 3D information. Second, detailed features of eyes, such as a center of a pupil, a flash point (a fixed speckle formed in the infrared camera by light reflected by the cornea of human after being irradiated by infrared light), pupils, and iris, are further recognized according to the infrared image. The 3D coordinates of the detailed features of the eyes may further be obtained based on the 3D information of the face and a relationship between the infrared image and the depth image (i.e., overlapping with each other, or correspondences between pixels of the two images after registration). Finally, a direction of the eye-gaze is calculated with reference to the 3D coordinates of one or more detailed features of the eyes; Paragraphs 0058-0062; Fig. 2-7); and controlling, when the position of the pupils is within a specified region of eyes, the screen of the mobile terminal to turn on (The feature information of the current target face obtained in the previous step is compared with the feature information of the reference face obtained in the input stage, so as to determine whether the two faces are the same face. The comparison herein usually outputs a similarity value, and when the similarity value exceeds a preset threshold, for example, 80%, it is considered that the two faces are the same face. Otherwise, the two faces are determined as different faces; Paragraph 0073; Fig. 2-7).
Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. For example, the instant application elements “when the position of the pupils is whiting a specified region of eyes.” as part of the authentication to turn on the mobile device. This is merely a design element, functionally addressed in Xiao though not explicitly mentioned. Xiao mentions of capture depth images of the entire face, and comparing it, or a specific portion include the eyes with a previously capture imaged. During an analysis, if there is a certain percentage or greater of similarity, then the mobile device is turned on, and the face authenticated as the user. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim(s) are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented. 
	In regards to claims 2 & 12, Xia discloses wherein the operation of constructing a face depth model according to the depth map comprises: constructing multiple face depth models according to multiple depth maps obtained within a predetermined duration; and the operation of controlling the screen of the mobile terminal to turn on when the position of the pupils is within a specified region of eyes comprises: when positions of the pupils in each of the multiple face depth models are within the specified region of the eyes, controlling the screen of the mobile terminal to turn on (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 3 & 13, Xia discloses wherein the operation of identifying a position of pupils from the face depth model comprises: identifying the eyes in the face depth model according to a shape of the eyes; identifying the pupils in the identified eyes according to a shape of the pupils; and determining a first central position of the pupils and taking first central position as the position of the pupils (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 4 & 14, Xia discloses wherein after taking the first central position as the position of the pupils, the method further comprises: extracting a second central position of the specified region of the eyes; acquiring a first offset of the first central position relative to the second central position; and when the first offset is within a preset first offset range, determining that the position of the pupils is within the specified region of the eyes (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 5 & 15, Xiao discloses wherein before the operation of constructing a face depth model according to the depth map, the method further comprises: simultaneously activating, when the structured light image sensor is activated for imaging, a visible light image sensor for imaging; acquiring a visible light image obtained by the imaging of the visible light image sensor; performing face identification on the visible light image and determining a position of a face in the visible light image; and constructing the face depth model when the face is within a specified region of the visible light image (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).
In regards to claims 7 & 17, Xiao discloses activating an infrared sensor for imaging; acquiring an infrared image obtained by the imaging of the infrared sensor; extracting a face profile from the infrared image; and determining, when the face profile is matched with a pre-stored face profile, that a present imaging object is an owner of the mobile terminal (The present application provides a three-dimensional (3D) face identity authentication method and an apparatus. Depth images and two-dimensional (2D) images that are insensitive to ambient light are used to implement functions of inputting, detecting, and recognizing a face identity, and combined with liveness verification based on the depth images and the 2D images to avoid false recognition of an identity of a false face. The 2D images herein may be an infrared image, an ultraviolet image, or the like. A corresponding capturing camera may be a plane camera such as an infrared camera, an ultraviolet camera, or the like. In the following descriptions, the infrared image is used as an example for description; When the feature information matches the feature information of the reference face, the face identity authentication succeeds, otherwise it fails; Paragraphs 0033-0034).
	In regards to claims 8 & 18, Xia discloses wherein the method for turning on the screen is executed by a trusted application running in a Trusted Execution Environment (TEE ) (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).
In regards to claims 9 & 19, Xia discloses  wherein a dedicated hardware of the TEE communicates with the trusted application (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Xiao. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Xiao, depending on the circumstances, without exercising any inventive activity).




Claim 20 is rejected under 35 U.S.C 103 as being unpatentable over Xiao in view of Lee et al. (US 2014/0155031), hereon referred to as Lee. 
In regards to claim 20, Xiao does not disclose wherein the MCU is communicated with the processor in an encryption manner. However, in an analogous art Lee discloses wherein the MCU is communicated with the processor in an encryption manner (The MCU can be utilized in the BLE unit for encrypting and transmission; Paragraphs 0076; 0104; 0206).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Xiao, with the teachings disclosed by Lee regarding wherein the MCU is communicated with the processor in an encryption manner. The suggestion/motivation of the combination would have been to provide additional security in controlling screen of a mobile terminal (Lee; Paragraph 0002). 

Allowable Subject Matter
Claims 6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495